Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9-14, 17 and 18    is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei publication R1-155112 (‘Remaining details of M-PDCCH repetition for MTC’ dated October 5-9, 2015).
Huawei teaches receiving a plurality of downlink control information prospect signals associated with the M-PDCCH repetition, where the number of repetitions R for the M-PDCCH is declared in Option2: Indicate the number of repetitions R in DCI on page 2.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A method of operating a radio receiver to receive downlink control information from a wireless network over a physical downlink control channel (Huawei R1-155112) , said method comprising:
 receiving a plurality of downlink control information prospect signals (Signals associated with the received M-PDCCH repetition for MTC) ; 
decoding at least one of said prospect signals to produce a prospect sequence (M-PDCCH is decoded at the top paragraph of page 2) ; 
reading a declared repetition level from said prospect sequence (Option2: Indicate the number of repetitions R in DCI on page 2 is the declared repetition level) ; 
comparing said declared repetition level with a repetition level specified in a predetermined format hypothesis for said downlink control information (Predetermined format hypothesis for the downlink control information corresponds to the M-PDCCH candidates where the repetition level R is specified “For an  M-PDCCH candidate with {L,R}…R: number of repetitions” at the bottom half of page 1)  to determine whether a match exists; 
if said match exists, storing at least part of said prospect sequence as a prospect stored portion; and subsequently deriving said downlink control information from a prospect stored portion and using said downlink control information in further communications (Prospect signals associated with decoded M-PDCCH are stored in order to be decoded and processed, where the match between the M-PDCCH candidate with number of repetition R with decoded M-PDCCH repetitions at top of page 2 such that there is no misalignment between subframes of the PDSCH/PUSCH at the top of page 2) .

2. (Original) The method of claim 1 wherein if the declared repetition level of the prospect sequence does not match the specified repetition level for a given hypothesis, the prospect sequence is not subject to further processing in respect of that hypothesis (Declared repetition level of the decoded M-PDCCH must match the specified repetition level of the M-PDCCH candidates at the top of page 2 in order to align the subframes such that a candidates with unmatched repetition levels would not be subject to further processing)  .

5. (Currently Amended) The method of claim 1 comprising monitoring for a plurality of predetermined format hypotheses simultaneously (Plurality of M-PDCCH candidates with different number of repetitions R is configured at the top of page 2) .

6. (Currently Amended) The method of claim 1 wherein the stored prospect portion is associated with a predefined format hypothesis in which the matched repetition level is specified (Matching of the decoded M-PDCCH repetitions with predefined format hypothesis associated with M-PDCCH candidates with different number of repetitions at the top of page 2)  .

9. (Currently Amended) The method of claim 1 comprising attempting decoding of prospect signals after fewer prospect signals have been received than all of the repetitions expected for a given predefined hypothesis format (Blind decoding in Option 1: Different scrambling codes are applied to MPDCCH candidates of different  R on page 2 corresponds to decoding in real time rather than waiting for all of the repetitions).

10. (Currently Amended) The method of claim 1 comprising continuing decoding of prospect signals until at least the end of a period corresponding to a shortest number of said declared repetitions from the prospect sequences that have been received (Option 2: Indicate the number of repetitions R in DCI on page 2 would require the decoding of received M-PDCCH repetitions up to the declared number R in the DCI) .
	
13. (Currently Amended) The method of claim 1 comprising selecting a stored prospect portion having a greatest information content metric of the stored prospect portions (Huawei teaches that the candidate M-PDCCH includes an aggregation L at the bottom of page 1, where the decoded M-PDCCH must have the greatest information content that correspond to the aggregation level in order to provide a match in Option 3: Use different aggregation levels at the bottom of page 2)  .

14. (Original) The method of claim 13 wherein the information content metric is based on an aggregation level of the physical downlink control channel (Huawei teaches that the candidate M-PDCCH includes an aggregation L at the bottom of page 1)  .

17. (Currently Amended) The method according of claim 1 comprising, if the receiver is unable to decode a first prospect signal and is subsequently unable to decode a second prospect signal arising from a subsequent transmission corresponding to a supposed repetition of said first prospect signal, discarding any previously decoded prospect sequences corresponding to the supposed earlier repetitions (Huawei teaches that the M-PDCCH candidates are matched with decoded M-PDCCH repetitions at the top of page 2 such that any M-PDCCH repetitions that cannot be decoded and its previously decoded signals must be discarded since the match must be from the starting subframe of the M-PDCCH repetitions).

18. (Currently Amended) A radio receiver device arranged to perform the steps of the method of claim 1 (MTC is a radio receiver device in Huawei) .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 7, 8 , 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei R1-155112 as applied to claim 1 above, and further in view of Suzuki et al. (US 2018/0375623 A1).
Huawei does not teach the CRC or validity check of the downlink control information in the PCCCH (dependent claims 3, 4, 7 and 8).  However, Suzuki explicitly teaches to provide a CRC/validity check on the downlink control information on the PDCCH on page paragraph 0066.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a CRC/validity check on the downlink control information in the PDCCH in Huawei since a skilled artisan would have been motivated to adopt Suzuki’s explicit teaching.
Huawei does not teach storing timestamps associated with the decoded M-PDCCH (dependent claims 11 and 12).  However, Suzuki teaches monitoring subframes of the PDCCH candidates during Active Time and tracking the time of the subframe in paragraphs 0181-0183 such that a skilled artisan would have been motivated to include timestamps in Huawei in order to track the plurality of candidates with the decoded M-PDCCH.
	Huawei does not teach LTE or NB-to-IoT communications (dependent claims 19 and 20).  Huawei is directed to MTC communications.  Suzuki explicitly teaches to conform to the LTE standard in paragraphs 0002-0005, including machine type communications (MTC).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt LTE (i.e. eNB) and NB-to-IoT in the Huawei MTC system since a skilled artisan would have been motivated by Suzuki’s teaching to use LTE and MTC communications (i.e. IoT machine type communications).  
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
3. (Currently Amended) The method of claim 1 wherein said decoding comprises monitoring for bit sequences which meet a cyclic redundancy check (Suzuki explicitly teaches the use of CRC parity bits in the downlink control information on the PDCCH on paragraph 0066)  .

4. (Original) The method of claim 3 wherein said cyclic redundancy check is at least partially targeted at the radio receiver  (Suzuki explicitly teaches the use of CRC parity bits in the downlink control information on the PDCCH, where the C-RNTI targets a radio receiver/terminal device on paragraph 0066).

7. (Currently Amended) The method of claim 1 comprising performing a validity check to determine whether the prospect sequence has valid content (Suzuki explicitly teaches the use of CRC parity bits in the downlink control information on the PDCCH on paragraph 0066 which corresponds to a validity check)  .

8. (Original) The method of claim 7 wherein if the prospect sequence portion is determined to have invalid content it is disregarded at least for a given predetermined format hypothesis against which it has been checked (Suzuki explicitly teaches the use of CRC parity bits in the downlink control information on the PDCCH on paragraph 0066 which corresponds to a validity check such that invalid received information is disregarded).

11. (Original) The method of claim 1 comprising storing timestamps associated with prospect stored portions (Suzuki teaches monitoring subframes of PDCCH candidates during Active Time and tracking the time of the subframe in paragraphs 0181-0183 such that a skilled artisan would have been motivated to include timestamps in Huawei in order to track the plurality of candidates with the decoded M-PDCCH) .

12. (Original) The method of claim 11 comprising selecting one or more prospect stored portions having the latest timestamp(s) if there is more than one prospect stored portion (Suzuki teaches monitoring subframes of PDCCH candidates during Active Time and tracking the time of the subframe in paragraphs 0181-0183 such that a skilled artisan would have been motivated to include timestamps in Huawei in order to track the plurality of candidates with the decoded M-PDCCH and to select each stored portions of the decoded M-PDCCH including the latest received with the latest timestamp).

19. (Original) The radio receiver according to of claim 18, wherein the radio receiver is an LTE radio receiver and the LTE radio receiver receives the radio signal from an eNB base station of an LTE network (Suzuki explicitly teaches to conform to the LTE standard in paragraphs 0002-0005, including machine type communications (MTC) such that a skilled artisan would have been motivated to adopt LTE in the Huawei MTC system) .

20. (Currently Amended) The radio receiver of claim 18 wherein the receiver is configured to support NB-IoT communication (Suzuki explicitly teaches to conform to the LTE standard (i.e. eNB) in paragraphs 0002-0005, including machine type communications (MTC) such that a skilled artisan would have been motivated to adopt LTE in the Huawei MTC system, where IoT (Internet of Things) includes the Machine type communications).

Allowable Subject Matter
Claims 15 and 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the further feature of the using downlink control information represented by the second prospect sequence under the particular conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 18, 2022